TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00434-CV



                                 Loretta Faye Nipp, Appellant

                                                 v.

                               Harrom Mason Nipp Sr., Appellee


   FROM THE DISTRICT COURT OF FAYETTE COUNTY, 155TH JUDICIAL DISTRICT
      NO. 2014V-084, HONORABLE JEFF R. STEINHAUSER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Loretta Faye Nipp filed a notice of appeal on July 3, 2014, challenging a protective

order procured by Harrom Mason Nipp Sr. The clerk’s record was filed with this Court on

August 12, 2014.     Appellant’s brief was due in this Court on September 11, 2014.             On

September 24, 2014, after Appellant failed to timely file her brief, the Clerk of this Court sent

Appellant’s counsel a letter advising him that Appellant’s brief was overdue and that if she did not

file a brief or otherwise respond by October 6, 2014, her appeal would be subject to dismissal for

want of prosecution. The October 6 deadline has passed, and Appellant has neither filed a brief nor

responded to the notice. Accordingly, we dismiss this appeal for want of prosecution. See Tex. R.

App. P. 38.8(a), 42.3(b).
                                           _____________________________________________

                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Prosecution

Filed: October 22, 2014




                                              2